Citation Nr: 1609298	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a variably diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.



REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to July 1966, from September 1966 to July 1970, and from January 1971 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the St. Petersburg, Florida RO.  In July 2013, the Board remanded the matter to afford the Veteran a Travel Board hearing; in April 2014, he withdrew his request for a hearing before the Board.


FINDING OF FACT

The Veteran has an Axis I psychiatric diagnosis (of an anxiety disorder), which medical evidence relates to his military service and his service-connected disabilities.


CONCLUSION OF LAW

Service connection for variously diagnosed psychiatric disorder, including anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; as any notice or duty to assist omission is harmless.  




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from May 1968 to May 1969.  His military occupational specialties (MOS) have included switchboard operator, lineman, wire systems installer, recruiter and career counselor, and retention NCO. 

The Veteran's STRs are silent for any psychiatric complaints, findings, treatment, or diagnosis.  

Private treatment records from November 2000 to March 2005 reflect assessments of depression, anxiety, and alcohol abuse.  

On February 2006 VA treatment, the Veteran reported stress, anxiety, occasional bad dreams, claustrophobia, and fear of heights.  He reported that he avoided crowds.  He denied PTSD, stating that he used a diversion activity to relieve his symptoms.

On November 2007 psychiatry admission, the Veteran reported a history of vivid flashbacks, nightmares, re-experiencing of Vietnam combat, survivor guilt, and depressed mood with suicidal ideation.  Following a mental status examination, the diagnoses included PTSD, alcohol abuse, and major depressive disorder.  He was hospitalized for depression and suicidal behavior.

On April 2008 VA psychiatry consult, the Veteran reported crushing feelings of guilt and remorse related experiences while he was in Vietnam, in addition to hopelessness, intrusive thoughts, flashbacks, recurrent nightmares, and chronic depressive and anxiety symptoms.  He admitted that a recent motor vehicle accident was a suicide attempt.  He reported a previous suicide attempt several years earlier when he was intoxicated, put on his fatigues, and went into the woods with a gun, believing he was on the Ho Chi Minh trail.  He reported that he had been prescribed Zoloft and Buspar "for years".  He reported a history of physical abuse as a child.  He reported that he was stationed in Vietnam with the 124th Signal Battalion, 4th Infantry Division, working in communications and providing security for the locals.  He reported feeling very guilty for the many friends he saw die in combat and having recurrent nightmares of actual events.  Following a mental status examination, the diagnoses included chronic severe PTSD, recurrent major depressive disorder, and alcohol dependence in early full remission.

In a February 2009 stressor statement, the Veteran related that in July 1968, while stationed with the 124th Signal Battalion, HQ Company, 4th Infantry Division, in Pleiku, Vietnam, he was on a 12 man patrol within 10 miles of base camp and ran into enemy patrol and came under heavy fire.  He stated that J. S. was shot in both legs, bleeding heavily and screaming for help, but they could not get to him due to heavy gunfire.  He stated that in August 1968, in Kontum, he was on another patrol heading uphill to a rubber plantation when they came under enemy fire and found one Viet Cong chained to a tree, firing a machine gun.  He stated that they fired at each other for about 20 minutes until the man surrendered; they unchained him and tried to offer first aid but he died.  He stated that in September 1968, in Kontum, he had to pick up some soldiers who came under heavy fire, so a helicopter had to med-Evac the men; he stated that there were bodies everywhere and men were crying and praying and screaming in pain.

On April 2009 VA examination, the Veteran reported symptoms of depressed mood, interrupted sleep, and poor concentration, energy, and self-esteem; a past history of suicide attempts in 2006 and 2008 was noted.  He reported service in Vietnam from 1968 to 1969 and combat experience.  He reported that he was exposed to enemy fire and mortar rounds at Pleiku and other areas in Vietnam and he was involved in the Tet offensive; he was not wounded but he witnessed casualties.  Following a mental status examination, the examiner opined that the Veteran meets the criteria for PTSD for the Clinician Administered PTSD Scale (CAPS) and Structured Clinical Interview for DSM-IV (SCID); the diagnosis was chronic PTSD.  The examiner opined that the Veteran meets the criteria for PTSD and it is the result of combat in Vietnam, as a result of being exposed to enemy fire/mortar rounds at Pleiku and other areas in Vietnam as well as combat during the Tet offensive.  

The treatment records reflect that the Veteran was hospitalized in May 2009 following a suicide attempt; the diagnoses on discharge included PTSD, and mood disorder secondary to substance vs. major depressive disorder, moderate to severe.

The claims file includes an August 2009 memorandum with a formal finding of a lack of information required to corroborate stressors in connection to the Veteran's PTSD claim.  The memorandum notes that service personnel records could not confirm the Veteran was assigned to the 124th Signal Battalion, 4th Infantry Division, as he indicated; the records only confirmed the Veteran was in Vietnam from May 1968 through May 1969 but could not determine his unit there.

On September 2009 VA examination, the Veteran reported symptoms of depressed mood, poor energy, He reported that he had combat experience in Vietnam from May 1968 to May 1969, where he served as a switchboard operator; he reported that he went on missions and was not wounded but he witnessed casualties.  He reported that he was cited for driving under the influence in 2009, after which his wife wanted to divorce him and he attempted suicide.  He reported that he had not had a drink for 3 months.  Following a mental status examination, the examiner opined that the Veteran does not meet the criteria for PTSD using the CAPS and SCID assessments, noting that he endorsed 2 avoidance and numbing symptoms from criterion C and the threshold is 3 symptoms.  The diagnoses were anxiety disorder not otherwise specified and alcohol abuse in reported early full remission.  The examiner opined that the Veteran's nightmares are associated with the anxiety disorder, and the problems with sleep, concentration and irritability could be due to either disorder or a combination of the two.  The examiner opined that, although the Veteran does not meet the criteria for PTSD, he does satisfy the criteria for anxiety disorder not otherwise specified, and this diagnosis is related to conceded stressors in combat in Vietnam.

In an addendum opinion, the September 2009 VA examiner noted the change in diagnosis from the April 2009 VA examination, stating that the diagnosis was changed because the Veteran provided information in the second exam that was inconsistent with his statements from the first exam.  Specifically, in the first exam, he indicated that he did not have any current friends, contrast to his account of having 4 to 5 close friends during adolescence; the examiner opined that this decline in social functioning is indicative of social detachment, a symptom of PTSD.  In the second exam, the Veteran once again denied having any current friends, yet he also denied having close friends during his adolescence, stating that he was basically a loner.  The examiner opined that the Veteran's account in the second exam no longer qualifies as a symptom for PTSD because his social detachment began during his childhood, before he entered the military; because he no longer qualified for the social detachment symptom, he no longer met the threshold for PTSD (he cited only 2 avoidance and numbing symptoms from criterion C and the threshold is 3 symptoms).

July 2009 to March 2011 VA treatment records reflect treatment for a diagnosis of PTSD.

On May 2011 VA examination, the examiner noted the September 2009 examiner's diagnosis of anxiety disorder and the treatment records showing continuing treatment for PTSD.  The Veteran reported that he was a loner in school related to having to work to earn money; he reported that he dropped out of school to earn money.  He reported having a great relationship with his wife since he stopped drinking alcohol one year earlier.  He reported depressed mood sometimes lasting for weeks at a time, episodic related to viewing situations on television or after a distressing dream.  Following a mental status examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD; based on his responses, 2 symptoms for Criterion C met the threshold for diagnosis, whereas 3 symptoms are required for Criterion C to be able to accurately provide a diagnosis of PTSD.  The diagnosis was anxiety disorder not otherwise specified.  The examiner opined that it is at least as likely as not that the Veteran's anxiety disorder is due to fear of hostile military or terrorist activity, based on a thorough review of the history via self-report and a review of the claims file.

In the July 2013 remand, the Board recharacterized the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On June 2014 private psychological evaluation (the report of which was submitted with a waiver of initial AOJ consideration), the diagnosis was anxiety disorder not otherwise specified.  Dr. Henderson-Galligan noted that the Veteran is socially isolated and withdrawn; his wife assists him in performing his daily living tasks and does all of the food shopping because he can't stand to be around people.  The Veteran reported that his wife reminds him to shower, which he does approximately every 2 to 3 days, and she manages the household finances and maintains the household chores.  The Veteran and his wife contended that he entered service without any mental health issues but began struggling with behavioral issues in active service; they reported that his anxiety disorder symptoms began during his military service and have exacerbated since separation from service.  Dr. Henderson-Galligan opined that the Veteran's [service-connected] diabetes mellitus and coronary artery disease, as well as his military experiences, caused his anxiety disorder, citing medical literature detailing the connection between medical issues and psychiatric disability.  Dr. Henderson-Galligan opined, based on interview and review of the claims file, that the Veteran's military experiences and his service-connected diabetes mellitus type II and coronary artery disease are more likely than not aggravating his anxiety disorder.

It is not in dispute that the Veteran has an anxiety disorder (found on May 2011 VA examination and June 2014 private assessment).  The 2011 VA examiner, who reviewed the entire record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale, has related the Veteran's anxiety disorder to his military service.  The private psychologist who examined the Veteran in 2014 similarly related the Veteran's anxiety disorder to his military service and also stated that his service connected diabetes and coronary artery disease aggravated his anxiety disorder.  The Board finds no reason to question the expertise of the VA and non-VA examiners, or the opinions offered, and finds them both probative and persuasive.  All of the requirements for establishing service connection for an anxiety disorder are met; service connection for an anxiety disorder is warranted.  

The Board acknowledges the Veteran's statements alleging that he merits a diagnosis of PTSD and service connection for such psychiatric disability entity.  The Board observes that the specific diagnosis for a psychiatric disability is a medical question beyond the scope of common knowledge, but requiring medical training/expertise.  Regardless, the critical question in this matter is whether or not the Veteran's psychiatric disability, however diagnosed, may be etiologically related to his service or a service-connected disability.  To that extent, the Board notes that there is an adequate medical opinion in support of the Veteran's claim, and no medical opinion of record that can be read as providing evidence against the Veteran's claim.  Thus, considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the record reasonably shows that the Veteran has an acquired psychiatric disability related to events in active service and aggravated by his service connected disabilities.  Therefore, service connection for such disability is warranted.  This award of service connection for a variously diagnosed psychiatric disorder, including anxiety disorder, provides him essentially the benefit he seeks.  See Clemons v. Shinseki, supra.


ORDER

Service connection for a variously diagnosed psychiatric disorder, including anxiety disorder, is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


